Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/SE2017/050556 (international filing date: 05/23/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150078271 A1, hereinafter Kim), in view of Geirhofer et al. (US 20130301450 A1, hereinafter Geirhofer).

Regarding claim 1, Kim teaches a method performed by a user equipment for handling communication via a set of serving cells comprising a first serving cell and a second serving cell of a communication network, the method comprising (in general, see paragraphs 102-114 in relation to section discloses CSI-RS in CoMP, along with figures 9-11 and their paragraphs):
receiving a grant on the first serving cell, wherein the grant comprises a first identifier identifying at least one Channel State Information Reference Signal (CSI-RS) resource of the first serving cell (see at least para. 103 and 124 along with para. 117 of fig. 10, e.g. the BS may signal the CSI-RS configuration information to the UE (e.g. as bit indicator) in an RRC signaling message requesting a channel state feedback based on CSI-RS measurement to the UE);
calculating a first CSI report for the first serving cell using the at least one CSI-RS resource identified by the first identifier (see at least para. 117 of fig. 10, e.g. a CSI-RS transmission pattern may be formed in units of 10 subframes and a 1-bit indicator may be set for each subframe to indicate whether the subframe carries a CSI-RS);
calculating a second CSI report for the second serving cell, using at least one CSI-RS resource of the second serving cell identified by a second identifier, the second identifier being received previously in a grant on the second serving cell (in view of the rejection citations in the two subject matters above, see also at least para. 103 along with para. 117 of fig. 10, e.g. in the illustrated case of FIG. 10, the CSI-RS pattern tells that subframe 3 and subframe 4 out of 10 subframes carry CSI-RSs);
and 
transmitting the first and second CSI reports (see at least para. 103, e.g.  the UE may feedback a plurality of CSI processes that reflect various data transmission cell and various interference environments).
Kim differs from the claim, in that, it does not specifically disclose transmitting the first and second CSI reports to a network node serving the first serving cell, which is well known in the art and commonly used for effectively reducing feedback payload.
Geirhofer, for example, from the similar field of endeavor, teaches similar or known mechanism of transmitting the first and second CSI reports to a network node serving the first serving cell (in general, see fig. 9 and para. 69-77, in particular, see at least para. 75, e.g. UE 906 may then combine the channel and interference measurements (908, 910) associated with each of the multiple transmission points (902, 904) into a single CSI report for each transmission point (902, 904) that is conveyed to the network), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Geirhofer into the method of Kim for effectively reducing feedback payload.

Regarding claim 2, Kim in view of Geirhofer teaches the second identifier for the second serving cell is received in a prior sub-frame prior to a first sub-frame where the first identifier of the first serving cell is received.  (Kim, see at least para. 103 along with para. 117 of fig. 10, e.g. in the illustrated case of FIG. 10, the CSI-RS pattern tells that subframe 3 and subframe 4 out of 10 subframes carry CSI-RSs, in other words, one request with bit-indicator may be prior to another one)
Regarding claim 3, Kim teaches most or all of the subject matter of claims 1-2, except the first and second CSI reports are transmitted in a later sub-frame following the first sub-frame, which is well known in the art and commonly used for effectively reducing feedback payload.
Geirhofer, for example, from the similar field of endeavor, teaches similar or known mechanism of the first and second CSI reports are transmitted in a later sub-frame following the first sub-frame (see at least para. 71, e.g. “Aperiodic feedback may be performed on a per-request basis. Such aperiodic feedback may be triggered in access network 900 through a grant on PDCCH. Aperiodic CSI feedback reporting may be transmitted by UE 906 using an uplink data transmission (e.g., on PUSCH)…”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Geirhofer into the method of Kim for effectively reducing feedback payload.

Regarding claim 4, Kim in view of Geirhofer teaches receiving a configuration of a plurality of CSI-RS resources corresponding to the set of serving cells, the plurality of CSI-RS resources of the configuration comprising CSI-RS resources applicable for the first serving cell and CSI-RS resources applicable for the second serving cell.  (Kim, see at least para. 90 of fig. 8, e.g. FIGS. 8(a) to 8(e) is available for any downlink subframe)

Regarding claim 5, Kim in view of Geirhofer teaches each one of the first and the second identifiers identifies at least one of: a CSI-RS resource; and a CSI-Interference Measurement (IM) resource.  (Kim, see at least para. 103-104 along with para. 117 of fig. 10, e.g. UE may feedback a plurality of CSI processes that reflect various data transmission cell and various interference environments)

Regarding claim 6, Kim in view of Geirhofer teaches
receiving CSI-RS on a first instance of a first CSI-RS resource in a first sub-frame according to the first identifier (Kim, see at least para. 116 of fig. 9, e.g. CSI-RS in a first subframe#3 of fig. 9);
determining a sub-frame offset from a sub-frame number of the first sub-frame and a sub-frame periodicity (Kim, see at least para. 116 of fig. 9, e.g. CSI-RS offset and CSI-RS period); and 
receiving CSI-RS on a second instance of the first CSI-RS resource transmitted on the first serving cell in a second sub-frame according to the sub-frame offset and the sub-frame periodicity (Kim, see at least para. 116 of fig. 9, e.g. the CSI-RS in a second subframe#3 of fig. 9)

Regarding claims 7, 8, 9, 10, 11, and 12, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, and 6, respectively, except each of these claims is in apparatus claim format.
To be more specific, Kim in view of Geirhofer also teaches a same or similar apparatus as user equipment (Kim, see at least fig. 13), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 13, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, Kim in view of Geirhofer also teaches a same or similar apparatus with computer-readable medium (Kim, see at least fig. 13), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“…  However, Kim merely discloses that “[f]or CoMP scheduling in a
network, the UE needs to feedback DL CSI information of an adjacent cell that participates in CoMP as well DL CSI information of serving cell.” (Kim, para. 103). Thus, even to the extent that Kim discloses providing two CSI reports for two respective cells, Kim merely discloses that feedback for CSI information is provided for a serving cell and “an adjacent cell.” (See also, Kim, para. 108 Kim does not disclose that the UE provides feedback for a first serving cell and a second serving cell in a set of serving cells.  Additionally, while Kim discloses that “each CSI process has independent CSI feedback configurations” (Kim, para. 107), there is no disclosure in Kim that the UE receives a first identifier in a [first] grant
received on the first serving cell and a second identifier in a [second] previously received grant received on the second serving cell.  Thus, contrary to as alleged in the Office Action, Kim does not disclose, teach, or suggest “receiving a grant on the first serving cell, wherein the grant comprises a first identifier identifying at least one Channel State Information Reference Signal (CSI-RS) resource of the first serving cell,” “calculating a first CSI report for the first serving cell using the at least one CSI-RS resource identified by the first identifier” and “calculating a second CSI report for the second serving cell, using at least one CSI-RS resource of the second serving cell identified by a second identifier, the second identifier being received previously in a grant on the second serving cell,” recited in Claim 1. Because Gierhofer doesn’t seem to and is not alleged to cure these deficiencies, Applicant respectfully submits that Claim 1 is allowable over the proposed Kim-Gierhofer combination.”  (Remarks, page 7-8)

The examiner respectfully disagrees.  To be more specific, Kim in at least para. 103 discloses the UE needs to feedback DL CSI information of an adjacent cell that participates in CoMP as well DL CSI information of serving cell.  The adjacent cell, as interpreted by the examiner, is a serving cell to the UE in CoMP system.  The same can also be seen in the Abstract.  Additionally, Kim in at least para. 107-108 along with TABLE 1 discloses that each cell sends its CSI-RS configuration with bit indicator for indicating subframes that carrier its CSI-RS.  Therefore, Kim indeed teaches or suggests the argued features of “receiving a grant on the first serving cell, wherein the grant comprises a first identifier identifying at least one Channel State Information Reference Signal (CSI-RS) resource of the first serving cell,” … “…, using at least one CSI-RS resource of the second serving cell identified by a second identifier, the second identifier being received previously in a grant on the second serving cell,” as recited in claim 1.

Further, applicant argues that (applicant’s emphasis included, if any):
“As a further example of the proposed Kim-Gierhofer combination, Applicant respectfully submits that the references do not disclose, teach, or suggest “transmitting the first and second CSI reports [for the first and second serving cells, respectfully] to a network node serving the first serving cell,” as recited in Claim 1. In the Office Action, the Examiner acknowledges that Kim does not disclose the recited claim features and instead relies upon Gierhofer. (Office Action, page 6). However, Gierhofer discloses only that a UE provides feedback associated with different signals from different candidate serving cells. Specifically, Gierhofer discloses that “the UE may be served either by transmission point
902 or by transmission point 904 as part of a DPS scheme.” (Gierhofer, para. 72, emphasis added). Though UE may “report two sets of CSI reports,” Gierhofer is clear that “each [is] indicative for one of the serving alternatives.” (Gierhofer, para. 72). Thus, neither reference nor their proposed combination discloses, teaches, or suggest “transmitting the first and second CSI reports [for the first and second serving cells, respectfully] to a network node serving the first serving cell,” as recited in Claim 1.”  (Remarks, page 8)

The examiner again respectfully disagrees.  Gierhofer in at least para. 69 clearly discloses that in CoMP both TP 902 and 904 are serving transmission points.  Gierhofer then in at least para. 75 clearly discloses UE 906 may then combine the channel and interference measurements (908, 910) associated with each of the multiple transmission points (902, 904) into a single CSI report for each transmission point (902, 904).  Hence, Gierhofer indeed cures Kim’s deficiency.

Regarding claims 2 and 3, applicant argues that (applicant’s emphasis included, if any):
“…  There is no disclosure relating to the timing or order of the CSI-RS configurations. Thus, Kim and the proposed Kim-Gierhofer combination does not disclose, teach, or suggest that the second identifier for the second serving cell “is received in a prior sub-frame prior to a first sub-frame where the first identifier of the first serving cell is received,” as
recited in Claim 2.   Likewise, Gierhofer only generally discloses that “aperiodic feedback may be triggered in access network 900 through a grant on PDCCH.” (Gierhofer, para. 71)  Gierhofer and the proposed Kim-Gierhofer combination does not disclose, teach, or suggest that “the first and second CSI reports are transmitted in a later sub-frame following the first sub-frame,” as recited in Claim 3.”  (Remarks, page 9)

The examiner respectfully disagrees.  As for claim 2, Kim in fig. 10 clearly shows that a CSI-RS in a subframe (that is indicated by a bit indicator) is received prior to another CSI-RS in another subframe.  Hence, Kim indeed teaches or suggests the argued features of claim 2.  As for claim 3, Gierhofer at least in para. 71 along with para. 52 discloses that an aperiodic feedback may be triggered in access network 900 through a grant on PDCCH, and may be transmitted by UE 906 using an uplink data transmission (e.g., on PUSCH, which is in later subframe). Hence, Kim indeed teaches or suggests the argued features.   Hence, Gierhofer, or Kim-Gierhofer, indeed teaches or suggests the argued features of claim 3.

Regarding independent claims 7 and 13, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, and 55, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465